Citation Nr: 0320322	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  99-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected low 
back disorder, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


REMAND

The veteran is currently assigned the maximum schedular 
rating available under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (limitation of motion of lumbar spine).  The veteran has 
requested consideration of a higher rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, which prescribes a 60 percent 
rating for pronounced intervertebral disc syndrome.  The 
Board notes that during the pendency of the veteran's appeal, 
the rating criteria for evaluating intervertebral disc 
syndrome was changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54345-54349  (August 22, 2002) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293).  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his or her claim under the criteria 
that are more to his or her advantage.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In December 2002, the Board provided 
the veteran with notice of the change in the rating criteria 
and afforded the veteran the opportunity to submit additional 
evidence or argument on the issue.  

After expiration of the time prescribed for submitting 
additional evidence or argument in response to the change in 
law, the case was returned to the Board for consideration.  
The Board notes that under regulations issued after enactment 
of the VCAA, and effective February 22, 2002, the Board has 
been conducting evidentiary development of appealed cases 
directly.  38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  
Consistent with the new duty to assist regulations, the Board 
developed the case for a new VA examination to ensure that 
there was adequate evidence to rate the veteran under both 
the old and new rating criteria.  The VA examination was 
conducted in June 2003 and the report on the examination has 
been associated with the claims file.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the Board's new duty to assist 
regulations as codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held, in part, that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304 
(2002), it allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  In light of this change in the law, it will be 
necessary for the RO to consider this additional evidence in 
the first instance.  

Accordingly, this case is REMANDED for the following action:

1.  The veteran's claims folder should be 
reviewed to ensure that all VCAA 
notification and development action, as 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002), has been taken for the 
claim.  This action should include 
written notice to the veteran and his 
representative of the provisions of the 
VCAA and the laws applicable to the 
claim, as well as the roles of VA and the 
veteran in identifying and gathering 
evidence relevant to the claim.  The 
veteran and his representative should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.     

2.  Thereafter, the veteran's claim 
should be readjudicated under the old and 
new diagnostic criteria of 5293, with 
consideration of all of the evidence, to 
include the findings reported on the June 
2003 VA examination report.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should again be allowed for response 
by the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The purpose of this Remand is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


